Citation Nr: 1242040	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches, to include as due to hypertension.

3.  Entitlement to service connection for refractive error of the eyes (claimed as loss of vision in both eyes).

4.  Entitlement to service connection for bronchial asthma.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which denied, in pertinent part, the Veteran's claims of service connection for hypertension, headaches, including as due to hypertension, bronchial asthma, and for refractive error of the eyes (claimed as loss of vision in both eyes).

As is explained below in greater detail, the issues of entitlement to service connection for hypertension, headaches, including as due to hypertension, and for refractive error of the eyes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The competent evidence suggests that the Veteran's current bronchial asthma is related to active service.


CONCLUSION OF LAW

Bronchial asthma was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's service connection claim for bronchial asthma, given the favorable disposition of the action here, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred bronchial asthma during active service or, alternatively, his current bronchial asthma is related to active service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See, for example, Gahman v. West, 13 Vet. App. 148, 150 (1999) (finding that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); and Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that supporting medical evidence is needed to establish the presence of a pre-existing condition).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting service connection for bronchial asthma.  The Board notes initially that, although the Veteran does not contend specifically that his bronchial asthma existed prior to service and was aggravated by active service, it is required to consider all potential theories of entitlement to service connection.  The RO also denied the Veteran's service connection claim for bronchial asthma on the basis that it existed prior to service and was not aggravated by service, so the Board will conduct a de novo review of this theory of entitlement to service connection because it was considered below.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Veteran's service treatment records show that, at his pre-enlistment (or induction) physical examination in May 1982, several months prior to his entry on to active service in August 1982, the Veteran reported a pre-service medical history of being treated for bronchial asthma up to age 6 and no recurrence since that time.  Clinical evaluation of the Veteran's lungs was normal.

The Veteran was seen in the emergency room (ER) on August 5, 1986, complaining of asthma.  A history of shortness of breath but no history of asthma was noted.  Objective examination showed he was in moderate distress with bilateral inspiratory and expiratory wheezes.  The Veteran was treated with a nebulizer.  The assessment was (asthma) attack bronchospasm.

A chest x-ray taken on July 9, 1987, showed no significant abnormality.

The Veteran was seen in the ER on July 17, 1987, complaining of asthma.  A 2-year history of asthma was noted.  The Veteran was not on any continuous medication.  His most recent asthma attack had occurred on July 8, 1987.  Physical examination showed no signs of infection, inspiratory and expiratory wheezes "over all lungs," and clear lungs after second nebulizer treatment.  The assessment was bronchial asthma.

On outpatient treatment on August 13, 1987, the Veteran complained of asthma.  A newly diagnosed history of asthma was noted.  The Veteran's prior visits to the ER also were noted.  The Veteran reported smoking 3 cigarettes per day.  Objective examination showed clear lungs with wheezing and a regular heart rate and rhythm.  The assessment was a history of reactive airway disease.

Pulmonary function testing on August 19, 1987, showed a moderate to severe decrease in FEV-1 consistent with an obstructive defect.  There also was " a severe decrease in mid-flow.  All abnormalities respond very well to bronchodilator.  Based on this study, an restrictive defect cannot be [ruled out]."

The Veteran was seen in the ER on September 2, 1987, complaining of a cold, cough, vomiting, and a history of asthma.  Physical examination showed he was "ill appearing," a "very red throat," and mild inspiratory wheezing in the lungs.  The Veteran was treated with a nebulizer.  The assessment included asthma.

On July 25, 1988, the Veteran complained of wheezing and shortness of breath which had lasted for 9 days.  A history of asthma was noted.  The Veteran was "taking inhalants."  Objective examination showed moderate wheezing in both lungs, good air exchange, no respiratory distress.  The assessment was bronchospasm.

The Veteran was seen in the ER on July 30, 1988, complaining of bronchial asthma which had worsened in the previous few days.  A history of bronchial asthma since 1985 was noted.  Physical examination showed soft breathing in both lungs.  The Veteran was treated with a nebulizer.  The assessment was bronchial asthma.

On outpatient treatment on August 1, 1988, it was noted that the Veteran had been seen in the ER 2 days earlier.  Objective examination showed good breath sounds.  The Veteran reported that he "feels fine now [and] slept well."  The assessment was asthma under good control.  The Veteran was advised to continue using his 3 inhalers.

A chest x-ray taken on November 3, 1988, showed no significant abnormality.

At the Veteran's separation physical examination in March 1989, several months prior to his service separation in July 1989, clinical evaluation of the lungs was normal.  A chest x-ray was normal.

On outpatient treatment on June 12, 1989, the Veteran complained of chest tightness and difficulty breathing "since noon today."  Objective examination showed a slight inspiratory wheeze and clear expiration.  The assessment was mild bronchospasm.

The competent post-service evidence also does not indicate that the Veteran's bronchial asthma existed prior to service and was aggravated by service.  For example, a review of private outpatient treatment records from the Veteran's treating clinicians in Germany dated between September 1992 and July 2000 shows that he was treated as an outpatient for recurring bronchitis, allergic bronchitis, and spastic bronchitis during this time period.

On VA examination in April 2009, the Veteran's complaints included intermittent asthma.  He reported that "he was treated [a] few times due to bronchitis, but never diagnosed [as having] asthma and no chronic therapy [was] recommended" during his adolescence.  A history of asthma since active service also was reported.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran's service treatment records showed that he had been diagnosed and treated for asthma with inhalers during service  "but no chronic treatment [was] prescribed."  Although the Veteran had not smoked in 9 years, prior to quitting smoking, he had smoked 3 cigarettes a day for 20 years.  A history of wheezing that occurred monthly "or less often" also was noted along with a history of occasional dyspnea on moderate exertion and frequent dyspnea on severe exertion.

Physical examination in April 2009 showed normal heart sounds, normal diaphragm excursion and chest expansion, no chest wall scarring or deformity, and 98 percent oxygen saturation at room air at rest.  A chest x-ray was normal.  Pulmonary function testing showed mild obstructive ventilatory impairment that was not responsive to bronchodilator therapy.  The VA examiner opined that the Veteran's bronchial asthma was most likely caused by or a result of his in-service asthma.  The rationale for this opinion was that there was evidence of multiple bronchial asthma exacerbations during the Veteran's active service and evidence of an obstructive ventilatory impairment in recent pulmonary function testing.  The diagnosis was bronchial asthma.

The Board finds that the competent evidence (in this case, the available service treatment records and post-service VA and private treatment records) clearly and unmistakably shows that the Veteran's bronchial asthma did not exist prior to service and was not aggravated by service.  Although the Board acknowledges that the Veteran reported a pre-service history of treatment for bronchial asthma up to age 6 at his pre-enlistment physical examination in May 1982, his lungs were normal clinically.  Because no bronchial asthma was noted at the Veteran's enlistment physical examination, the Board finds that he was accepted on to active service in sound condition.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.  The competent evidence also shows that the Veteran's bronchial asthma, which did not exist prior to service, also did not increase in severity during active service.  This finding is based on the Board's review of all of the evidence of record pertaining to the manifestations of the Veteran's bronchial asthma prior to, during, and subsequent to service.  There is no indication in the Veteran's service treatment records that his bronchial asthma worsened during active service as a result of any acute in-service exacerbation.  See also Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  The competent post-service evidence further demonstrates that the Veteran's bronchial asthma did not exist prior to service and was not aggravated by service.  The Veteran himself has reported consistently a history of bronchial asthma dating back only to 1982 when he was accepted on to active service in sound condition.  For example, the Veteran reported consistently during active service that his bronchial asthma had started during service and did not exist prior to service.  It is not clear why the RO concluded that the Veteran's bronchial asthma existed prior to service based on a single notation in his reported medical history at his entry on to active service in May 1982.  In any event, the Board finds that there is no competent evidence contemporaneous to the Veteran's service or in the decades since his service separation which indicates otherwise.  Because there is clear and unmistakable (obvious or manifest) evidence that the Veteran's bronchial asthma did not exist prior to service and was not aggravated by service, the Board finds that aggravation of pre-service bronchial asthma may not be conceded and the presumption of in-service aggravation of pre-existing bronchial asthma is not rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Thus, the Board finds that service connection for bronchial asthma is not warranted on the basis of in-service aggravation.

The Veteran is entitled to service connection for bronchial asthma on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran has contended specifically that he incurred bronchial asthma during active service or, alternatively, his current bronchial asthma is related to service.  The Board agrees.  The competent evidence supports the Veteran's assertions regarding in-service incurrence of bronchial asthma and an etiological link between the Veteran' s current disability due to bronchial asthma and service.  As discussed above, the Veteran's service treatment records show that he complained of and was treated for bronchial asthma on numerous occasions during active service.  The competent post-service evidence (in this case, the Veteran's VA and private outpatient treatment records and examination reports) also supports granting service connection for bronchial asthma on a direct basis.  Id.  As also discussed above, this evidence demonstrates that the Veteran has complained of and been treated for bronchial asthma since approximately September 1992.  Critically, following comprehensive physical examination of the Veteran and review of his claims file, the VA examiner opined in April 2009 that the Veteran's current bronchial asthma was most likely caused by or a result of the Veteran's in-service bronchial asthma.  The rationale for this opinion was that there was evidence of multiple bronchial asthma exacerbations during service and evidence of obstructive ventilatory impairment in the Veteran's most recent pulmonary function testing.  There is no competent contrary opinion of record.  The Board remains perplexed by the RO's finding in the currently appealed rating decision that the Veteran's bronchial asthma was not related to active service, in light of the competent evidence supporting a grant of service connection for bronchial asthma.  In any event, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bronchial asthma is warranted.  


ORDER

Entitlement to service connection for bronchial asthma is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for hypertension, headaches, including as due to hypertension, and for refractive error of the eyes can be adjudicated.

With respect to the Veteran's service connection claim for hypertension, the Board notes that a review of the claims file shows that the Veteran has experienced elevated blood pressure repeatedly since his separation from active service.  The competent evidence (in this case, the Veteran's post-service VA and private treatment records) also shows current diagnoses of hypertension.  To date, however, the Veteran has not been provided with a VA examination to determine the nature and etiology of his hypertension.  The Board notes that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, the Veteran should be scheduled for appropriate in-person examination to determine the nature and etiology of his hypertension.

With respect to the Veteran's service connection claim for headaches, including as due to hypertension, the Veteran has contended that he incurred headaches during active service or, alternatively, his headaches were caused or aggravated (permanently worsened) by his hypertension.  The Board notes in this regard that there is no competent evidence associated with the claims file which indicates that the Veteran currently experiences any disability due to headaches which could be attributed to active service or any incident of service, including as due to hypertension.  The Board also notes in this regard that, in statements on his May 2010 VA Form 9 (substantive appeal), the Veteran contended that there were additional outstanding VA outpatient treatment records available from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, which had not yet been obtained and associated with the claims file.  A review of the claims file shows that the most recent VA outpatient treatment records associated with the Veteran's claims file are dated only through May 2009.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

Finally, with respect to the Veteran's service connection claim for refractive error of the eyes, the Board notes that this is a congenital disability for which service connection is prohibited under 38 C.F.R. § 4.9.  See 38 C.F.R. § 4.9 (2011).  In VAOPGCPREC 82-90, VA's Office of General Counsel held that Veterans can be granted service connection for diseases of congenital, developmental, or familial origin, if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated by service.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability, however.  See VAOPGCPREC 82-90 (July 18, 1990); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

The question of whether the Veteran's refractive error of the eyes was aggravated during service essentially is medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board notes in this regard that, when the Veteran was seen for VA eye examination in April 2009, the VA examiner was not asked to provide, and did not provide, any opinion concerning in-service aggravation of the Veteran's refractive error of the eyes.  Given the foregoing, the Board finds that a VA examination is necessary to determine whether the Veteran's refractive error of the eye was incurred in or aggravated by service.  Thus, on remand, the Board finds that the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his refractive error of the eyes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for hypertension, headaches, or for refractive error of the eyes since his separation from active service.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already, to include any records that may be available from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that headaches, if diagnosed, are related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that headaches, if diagnosed, were caused or aggravated (permanently worsened) by hypertension.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his refractive error of the eyes.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that refractive error of the eyes, if diagnosed, was caused or aggravated (permanently worsened) by service.  The examiner also should state whether the Veteran's refractive error of the eyes is a disease of congenital, developmental, or familial origin or a congenital or developmental defect .  A complete rationale must be provided for any opinions expressed.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


